DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant arguments and claim amendments received on April 9, 2021 have been entered into the file. Currently, claims 1, 8, and 10 are amended and claims 11-20 are withdrawn, resulting in claims 1-10 pending for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu (“Synergic effect of magnetic nanoparticles on the electrospun aligned superparamagnetic nanofibers as a potential tissue engineering scaffold”)1 in view of He (“Electrospinning of nanofibrous scaffolds with continuous structure and material gradients”)1 and Li (“Engineering controllable anisotropy in electrospun biodegradable nanofibrous scaffolds for muscoskeletal tissue engineering”)1,2.
With respect to claims 1-4, Hu teaches aligned nanofibers (fibrous material) fabricated by magnetic electrospinning through the incorporation of magnetic nanoparticles (MNPs) into poly(lactic-co-glycolide) (PLGA) nanofibers (plurality of polymer fibers) for aligned tissue engineering scaffolds (abstract). The inclusion of the MNPs in different weight percentages provided different nanofiber alignments (Results; second paragraph). The PLGA/MNP meshes 
Hu is silent as to the fibrous material having a longitudinal alignment gradient.
He teaches the generation of PLGA nanofibrous scaffolds with both composition and structural gradients to enhance their comprehensive properties for biomedical applications (1. Introduction; second paragraph). The composition gradient was represented with gradient nano-HA (nanohydroxyapatite) concentrations (3. Results and discussion; first and second paragraphs). The “random-to-aligned” gradient scaffolds along with material composition gradients might be useful to engineer composite tissues such as tendon-bone interface, which exhibited highly aligned collagen fibers in native tendon and random structures in bone tissue (3. Results and discussion, third paragraph). Fig. 3a-j shows the fiber morphologies at different sections of the electrospun scaffolds (3. Results and discussion, third paragraph). At Sec-1cm, the nanoscale fibers were fully randomly distributed, from Sec-1cm to Sec-7cm the morphology of the nanofibers changed from random to well aligned (gradient) (3. Results and discussion, third paragraph). Fig. 3k-o demonstrates the measured results of fiber orientation (3. Results and discussion, third paragraph).
Since both Hu and He teach nanofibrous scaffolds comprising PLGA and composition gradients, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fibrous material of Hu to have a “random-to-aligned” alignment gradient in order provide an engineered composite tissue such as a tendon-bone interface. Since Hu teaches that different loadings of metal nanoparticles affect the alignment and He teaches an alignment gradient as well as a composite gradient of nano-HA, it further would have been obvious to the ordinary artisan to have a composition gradient of 
Hu in view of He is silent as to the alignment gradient being from more than 70% aligned to less than 35% aligned.
Li teaches controllable and anisotropic mechanical properties of nanofibrous scaffolds that can be achieved by dictating nanofiber organization through intelligent scaffold designs (abstract). Li further teaches that while randomly oriented nanofibrous scaffolds support neo-tissue formation, many tissues in the musculoskeletal system, particularly those that bear mechanical load in a defined direction, exhibit preferential fiber alignment (Introduction; fourth paragraph). Electrospinning of a PCL solution onto a static surface resulted in a random nanofibrous mesh with no particular fiber orientation (Fig. 2, first column) (Results, first paragraph). Increasing the speed of the target onto which the fibers were deposited resulted in an increasingly oriented fiber alignment, with a near complete alignment achieved at the highest speeds examined (Fig. 2, last column) (Results; first paragraph). When stationary, 33% of fibers fell within +/- 20o of the prevailing fiber direction, and at the highest speed 94.0% of fibers were aligned (Results; first paragraph and Fig. 2). The degree of fiber anisotropy determines defines the scaffold mechanical properties allowing for scaffolds of the same composition to be tuned to a particular stiffness (Discussion; first paragraph).
Since both Hu in view of He and Li teach electrospinning PCL with specific fiber alignments to form nanofibrous scaffolds for use in the musculoskeletal system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fiber alignment gradient of Hu in view of He to vary from 94.0% aligned to 33.3% aligned in order to tune the scaffold to a particular stiffness as well as provide a 
It is noted that the definition of “metal nanoparticle” in the instant specification is a nano-scale particles that is attracted or repelled by magnetic field gradients or has a non-zero magnetic susceptibility (paragraph [0050]). Hu teaches that the magnetic nanoparticles are superparamagnetic at room temperature, and nanofibers containing the magnetic nanoparticles were magnetized by an external magnetic field (Introduction; second paragraph). Therefore, the magnetic nanoparticles of Hu meet the definition of metal nanoparticle provided in the instant specification, and thus read on claim 4.
With respect to the collector having and axis and the fibers having longitudinal alignment along the collector axis and a longitudinal composition gradient, as can be seen in FIG. 1a of He, the aligned-to-random gradient is located on the longitudinal axis of the final material after production. As can also be seen in FIG. 1a the aligned-to-random gradient is along the radial axis (axis) of the collector.

With respect to claims 5 and 10, Hu in view of Hi and Li teaches all the limitations of claim 1 above.
Hu is silent as to the longitudinal composition gradient comprising a biomolecule, a drug molecule, or a combination thereof.
He teaches the generation of PLGA nanofibrous scaffolds with both composition and structural gradients to enhance their comprehensive properties for biomedical applications (1. Introduction; second paragraph). The composition gradient was represented with gradient nano-HA (nanohydroxyapatite) (biomolecule) concentrations (3. Results and discussion; first and biomolecule) resulted in bone marrow stromal cells exhibiting gradient osteoblastic differentiation similar to the mineral gradient (1. Introduction, second paragraph).
Since both Hu and He teach nanofibrous scaffolds comprising PLGA and composition gradients, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mesh (fibrous material) of Hu to include a nano-HA (biomolecule) composition gradient in order for the mesh to provide bone marrow stromal cells exhibiting gradient osteoblastic differentiation similar to the mineral gradient.
In the alternative, it would have been obvious to the ordinary artisan to include the nano-HA (biomolecule) composition gradient as taught by He in the nanofiber scaffold of Hu because the nano-HA (biomolecule) can be incorporated into the mesh according to known methods (electrospinning) to yield predictable results (nano-HA composition gradient). See MPEP 2143.
It is noted that the instant specification defines “biomolecule” as large macromolecules (or polyanions) such as proteins, carbohydrates, lipids, and nucleic acids, as well as small molecules such as primary metabolites, secondary metabolites, and nucleotides (paragraph [0047]). Specific classes of biomolecules include, but are not limited to, enzymes, receptors, neurotransmitters, hormones, cytokines, cell response modifiers such as growth factors and chemotactic factors, antibodies, vaccines, haptens, toxins, interferons, ribozymes, anti-sense agents, plasmids, DNA, and RNA (paragraph [0047]). He teaches that the nano-HA promotes bone cell growth (osteoblastic) (1. Introduction, second paragraph), therefore nano-HA is a growth factor and thus meets the instant specification’s definition of a biomolecule.

With respect to claim 6, Hu in view of He and Li teaches all the limitations of claim 1 above. Hu further teaches the fibers are nanofibers (abstract), therefore it is reasonable to presume the fibers of Hu are less than 5 microns (e.g., less than 1 micron).
The fiber diameter range of Hu substantially overlaps the claimed range in the instant claim 6. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Hu, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claim 7, Hu in view of He and Li teaches all the limitations of claim 1 above. As discussed in the rejection of claim 1 above, He teaches a nanofiber scaffold with a random-to-aligned fiber alignment gradient and Hu teaches that the magnetic nanoparticle loading affects the fiber alignment in magnetic electrospinning. Hu further teaches that in magnetic electrospinning, the nanofibers without magnetic nanoparticles show totally random orientation and the degree of alignment increased as a function of the magnetic nanoparticle content until it reached 10 wt%. (Results, second paragraph; FIG. 3a2-3d2). He further teaches that pure PGLA aligned fibers were generated onto the surface of the collector and then a random PGLA/nano-HA solution was applied to the collector (2. Materials and methods, third paragraph).
Based on the teachings He and how the composition gradient is produced using two fibers (PGLA fibers without nano-HA and PGLA fibers with nano-HA), it would have been obvious to one of ordinary skill in the art before the effective fining date of the claimed invention 

With respect to claim 8, Hu in view of He and Li teaches all the limitations of claim 7 above. Hu in view of He and Li does not explicitly teach the weight percentages of the first fiber without metal nanoparticles and the second fiber with nanoparticles. However, He teaches that the pure PGLA first fiber is generated on the surface of the collector for 2 hours and that the PGLA with a nanomaterial is loaded generated on the collector for 30 min (2. Materials and methods, third paragraph). It is therefore reasonable to presume that the first fiber and/or the second fiber are present at about 0.1% to about 95% by weight.
Furthermore it is noted that claim 8 recites that the first fiber and/or the second fiber are present at about 0.1% to about 95% by weight. The instant specification defines “about” as within an acceptable error range for the particular values as determined by one of ordinary skill in the art (paragraph [0044]). “About” can mean a range of up to 20% of a given value (paragraph [0044]). Taking this definition into account, the range of claim 8 becomes 0.08-114 wt%. This range encompasses practically all possible wt% mixtures of the first fiber and the second fiber. The ordinary artisan would recognize that no matter the weight percentages taught by Hu in view of He and Li, they would fall within the claimed range.

With respect to claim 9, Hu in view of He and Li teaches all the limitations of claim 8 above. As discussed in the above rejections, He teaches a nanofiber scaffold with a random-to-aligned fiber alignment gradient and Hu teaches that the magnetic nanoparticle loading affects 2-3d2). He further teaches that pure PGLA aligned fibers were generated onto the surface of the collector and then a random PGLA/nano-HA solution was applied to the collector (2. Materials and methods, third paragraph).
Hu in view of He and Li is silent as to the presence of a third fiber.
One of ordinary skill in the art would have been motivated to provide a third fiber in order to provide the necessary fiber alignment/alignment gradient, as taught by Hu and He. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See MPEP 2144.04.

Response to Arguments
Response – Claim Rejections 35 USC §112
The rejections of claims 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, are overcome by Applicants amendments to the claims in the response filed April 9, 2021.




Response – Claim Rejections 35 USC §103
The rejections of:
claims 1-3 and 6-9 under 35 U.S.C. 103 as being unpatentable over Samavedi in view of Li;
claim 4 under 35 U.S.C. 103 as being unpatentable over Samavedi in view of Li and further in view of Hu; and
claims 5 and 10 under 35 U.S.C. 103 as being unpatentable over Samavedi in view of Li and further in view of He
have been withdrawn in light of the amendments to the claims filed April 9, 2021.

Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Cited in IDS